DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on         10-14-2021 has been entered.

Response to Arguments
Applicant's arguments filed 10-14-2021 have been fully considered.
With respect to applicant’s argument that Roberts does not teach determine a quality indicator of the associated pavement material, the examiner respectfully disagrees. Applicant’s specification, ¶31, defines quality indicators as density, moisture, stiffness, etc. As noted in the Office Action, Roberts determines these properties and then defines them, in ¶62 as being moisture, density, etc. So Roberts provides determination of quality indicators even though the exact phrase “quality indicator” is not used. 



Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts, et. al., U.S. Patent Application Publication Number 2006/0106546, published May 18, 2006 in view of Troxler, et. al., U.S. Patent Application Publication Number 2007/0188177, published August 16, 2007.

As per claim 1, Roberts discloses a ground penetrating radar system comprising:
a system controller configured to produce an electromagnetic signal for signal penetration of a pavement material (Roberts, ¶31); 
at least one of a modulated frequency or time domain wave controller (Roberts, ¶57 using timing of pulses);
and an ultra wide band (UWB) antenna coupled to the system controller, wherein the UWB antenna is configured to transmit the produced electromagnetic signal to the pavement material and receive the electromagnetic signal as a reflection from the 
determine a quality indicator of the associated pavement material (Roberts, ¶62).
Roberts fails to explicitly disclose different modes.
Troxler teaches different mode transmissions (¶38 using a moisture measuring mode).
As Roberts discusses the various properties that can be determined, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use different modes for different properties in order to gain the benefit of adjusting radar parameters to give the best results for a given property.

As per claims 2, Roberts as modified by Troxler discloses the radar of claim 1 wherein the quality modes are selectable and determine a calibration routine based on the pavement material (Roberts, ¶55 using a calibration routine based on the material to be analyzed).

As per claim 3, Roberts as modified by Troxler further discloses the ground penetrating radar system of claim 1, wherein the system controller is further configured to determine thickness of the pavement material based on the received electromagnetic signal reflected from the pavement material (Roberts, ¶50 and 62).



As per claim 13, Roberts as modified by Troxler further discloses the ground penetrating radar system of claim 1, wherein the pavement material is one of soil, aggregate, rock, asphalt, cement and concrete (Roberts, ¶61).

Claims 11 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts and Troxler as applied to claims 1-3, 12 and 13 and further in view of Moussally, et. al., U.S. Patent Number 5,673,050, published September 30, 1997.

As per claims 11, Roberts as modified by Troxler teaches the system of claim 1 but fails to disclose the use of FMCW.
Moussally teaches FMCW for ground penetration (Col. 5, lines 17-20).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use FMCW in order to gain the benefit of greater depth measurements as taught by Moussally (Col. 6, lines 53-55).

As per claim 20, Roberts as modified by Troxler and Moussally further discloses the ground penetrating radar system of claim 1, further comprising a positioning system (Moussally, Col. 10, lines 17-21).
. 

Claims 4-10, 14-19, 43-52 and 54 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts and Troxler as applied to claims 1-3, 12 and 13 and further in view of Jaselskis, et. al., U.S. Patent Number 5,952561, published September 14, 1999.

As per claim 4, Roberts and Troxler as applied to claims 1-3, 12 and 13 and further discloses the system of claim 1 but fails to disclose attaining a dielectric constant.
Jaselskis teaches determination of dielectric constant in asphalt monitoring (Col. 10, lines 64-67).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to determine dielectric constant in order to gain the benefit of determining compaction of the asphalt.

As per claim 5, Roberts as modified by Troxler and Jaselskis discloses the ground penetrating radar system of claim 4, wherein the system controller is further configured to determine the density of the pavement material based on the measured dielectric constant of the pavement material (Roberts, ¶62).



As per claims 7 and 9, Roberts as modified by Troxler and Jaselskis discloses the radar system of claim 6 including a surface roughness correction and applying it to determined pavement material (Troxler, ¶10).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a surface roughness correction in order to gain the obvious benefit of improving measurements during analysis of pavement.

As per claim 8, Roberts as modified by Troxler and Jaselskis discloses the ground penetrating radar system of claim 3, wherein the system controller is further configured to determine moisture content of the pavement material based on the measured permittivity response (Roberts, ¶62 and Troxler, ¶10).

As per claim 10, Roberts as modified by Troxler and Jaselskis further discloses the ground penetrating radar system of claim 8, wherein the system controller is further configured for dual use, wherein the system controller is capable of switching from a moisture mode to an asphalt mode (Roberts, ¶61 and 62).


It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the sensor with a compaction unit in order to gain the obvious benefit of determining the asphalt density in real time.

As per claim 15, Roberts as modified by Troxler and Jaselskis further discloses the ground penetrating radar system of claim 14, wherein the system controller is configured to measure thickness of the pavement material (Roberts, ¶62).

As per claim 16, Roberts as modified by Troxler and Jaselskis further discloses the ground penetrating radar system of claim 14, wherein the system is configured to measure moisture of the pavement material (Roberts, ¶62).

As per claim 17, Roberts as modified by Troxler and Jaselskis further discloses the ground penetrating radar of claim 14, wherein the system is configured to measure density or modulus of the pavement material (Roberts, ¶62).

As per claim 18, Roberts as modified by Troxler and Jaselskis further discloses the ground penetrating radar system of claim 14, wherein the system is configured to aid in obtaining optimum compaction of a soil by monitoring soil moisture (Jaselskis, Col. 11, lines 1-11).

As per claim 19, Roberts as modified by Troxler and Jaselskis further discloses the ground penetrating radar system of claim 14, wherein the system is configured to aid in obtaining optimum compaction of a soil by monitoring at least one of soil moisture, density, modulus and the rolling pattern (Roberts, ¶62).

As per claim 43, Roberts as modified by Troxler and Jaselskis further discloses the ground penetrating radar system of claim 1, wherein the system controller is further configured to display the quality indicator in the selected one of the quality modes (Jaselskis, Fig. 2, item 28).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to display the information in order to gain the obvious benefit of allowing the operator to see.

As per claim 44, Roberts as modified by Troxler and Jaselskis further discloses the ground penetrating radar system of claim 1, wherein the quality modes are used to determine system parameters comprising at least one of frequency or time modulation, analysis, amplitude, sampling data points, calibration coefficients, routines, timing and signal strength based on the pavement material type (Roberts, ¶47).

As per claim 45, Roberts as modified by Troxler and Jaselskis further discloses the ground penetrating radar system of claim 1, wherein the quality indicators indicate 

As per claim 46, Roberts as modified by Troxler and Jaselskis further discloses the ground penetrating radar system of claim 7, wherein the system controller is further configured to determine the surface response and below surface response and apply a calibration data set to determine the surface roughness correction (Troxler, ¶10).

As per claim 47, Roberts as modified by Troxler and Jaselskis further discloses the ground penetrating radar system of claim 7, wherein the surface roughness correction determines the shallow pavement response with frequencies less than about 20 GHz and the below pavement response with frequencies less than about 6 GHz (Troxler, ¶38).
While Troxler does not disclose the examiner frequencies, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the frequency limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claim 48, Roberts as modified by Troxler and Jaselskis further discloses the ground penetrating radar system of claim 7, wherein the system controller is further 

As per claims 49 and 50, Roberts as modified by Troxler and Jaselskis further discloses the ground penetrating radar system of claim 1, wherein the system controller is further configured to determine pavement response as a function of depth (Troxler, ¶129 using skin depth).

As per claims 51 and 52, Roberts as modified by Troxler and Jaselskis further discloses the system of claim 1 where the radar is handheld (Roberts, Fig. 1 and ¶31 where there is nothing preventing the transmitter and receiver from being hand held).
It would have been an obvious matter of design choice to make it hand held, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Roberts.

As per claim 54, Roberts as modified by Troxler and Jaselskis further discloses the system of clam 1 using a temperature sensor for corrections (Troxler, ¶99 where temperature corrections are suggested).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to determine temperature in order to gain the benefit of providing corrections as taught by Troxler.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS E WINDRICH/Primary Examiner, Art Unit 3646